FILED
                            NOT FOR PUBLICATION                             MAR 22 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS

                         FOR THE NINTH CIRCUIT



RANDY HUTTON,                                    No. 10-36135

              Plaintiff - Appellant,             D.C. No. 1:09-cv-03090-CL

       v.
                                                 MEMORANDUM *
JACKSON COUNTY, a political
subdivision of the state of Oregon; JOHN
VIAL,

              Defendants - Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                    Mark D. Clarke, Magistrate Judge, Presiding

                       Argued and Submitted March 9, 2012
                                Portland, Oregon

Before: W. FLETCHER, FISHER and BYBEE, Circuit Judges.

      Appellant Randy Hutton appeals the district court’s order granting summary

judgment to his employer, Jackson County, on Hutton’s claim for breach of

contract. We affirm. Even assuming Hutton had an employment contract with the




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
County providing that he could only be fired for cause, the record shows that the

County had good cause to discharge him.

      Hutton is not a civil service employee whose termination would be subject

to procedural due process requirements. See Papadopoulos v. Or. State Bd. of

Higher Educ., 511 P.2d 854, 870-72 (Or. App. 1973). Accordingly, we review the

County’s action under the standard set forth in Simpson v. Western Graphics

Corp., 631 P.2d 805 (Or. App. 1981), aff’d 643 P.2d 1276 (Or. 1982). Under this

standard, a reviewing court “need only find that there was substantial evidence to

support the employer’s decision and that the employer believed that evidence and

acted in good faith in discharging the worker.” Id. at 808.

      It is undisputed that Hutton received multiple reprimands for violating the

County’s vehicle policy and that he took firewood from a County park for personal

use at his home without permission. These undisputed facts constitute substantial

evidence supporting the County’s decision. Hutton does not dispute that the

County believed the evidence. To the extent he contends the County’s reliance on

these incidents is mere pretext, Hutton failed to set forth facts from which a

reasonable jury could conclude that the County acted in bad faith.

      AFFIRMED.




                                          2